Exhibit 10.1

6,250,000 Shares

EXA Corporation

Common Stock

UNDERWRITING AGREEMENT

June 27, 2012

STIFEL, NICOLAUS & COMPANY, INCORPORATED

As representative of the several Underwriters

named in Schedule I hereto

c/o Stifel, Nicolaus & Company, Incorporated

390 Park Ave, 14th Floor

New York, NY 10022

Ladies and Gentlemen:

EXA Corporation, a Delaware corporation (the “Company”), proposes to issue and
sell to the several underwriters named in Schedule I hereto (the “Underwriters”)
for whom you are acting as representative (the “Representative”), and certain
shareholders of the Company named in Schedule II hereto (the “Selling
Shareholders”) severally propose to sell to the several Underwriters, an
aggregate of 6,250,000 shares (the “Firm Shares”) of the common stock, par value
$0.001 per share, of the Company (“Common Stock”), of which 4,166,667 shares are
to be issued and sold by the Company and 2,083,333 shares are to be sold by the
Selling Shareholders in the amounts set forth opposite their respective names in
Schedule II hereto. The Company and the Selling Shareholders also propose to
sell to the several Underwriters, for the sole purpose of covering
over-allotments in connection with the sale of the Firm Shares, at the option of
the Underwriters, up to an additional 937,500 shares of Common Stock (the
“Option Shares”) in the amounts set forth opposite their respective names in
Schedule II hereto. The Firm Shares and the Option Shares are hereinafter
referred to collectively as the “Shares”.

Each Selling Shareholder has executed and delivered a Custody Agreement and
Power of Attorney in the form attached hereto as Exhibit C (collectively, the
“Custody Agreement and Power of Attorney”) pursuant to which each Selling
Shareholder has placed his or her Firm Shares and Option Shares in custody and
appointed the person(s) designated therein with authority to execute and deliver
this Agreement on behalf of such Selling Shareholder and to take certain other
actions with respect thereto and hereto.

 

1



--------------------------------------------------------------------------------

1. (a) The Company represents and warrants to, and agrees with, each of the
Underwriters that, as of the date hereof and as of the Closing Date and each
Option Closing Date, if any:

(i) A registration statement on Form S-1 (File No. 333-176019) in respect of the
Shares and one or more pre-effective amendments thereto (together, the “Initial
Registration Statement”) have been filed with the Securities and Exchange
Commission (the “Commission”); the Initial Registration Statement and any
post-effective amendment thereto, each in the form heretofore delivered to you,
have been declared effective by the Commission in such form; other than a
registration statement, if any, increasing the size of the offering (a “Rule
462(b) Registration Statement”), filed pursuant to Rule 462(b) under the
Securities Act of 1933, as amended (the “Securities Act”), which became
effective upon filing, no other document with respect to the Initial
Registration Statement has heretofore been filed with the Commission; no stop
order suspending the effectiveness of the Initial Registration Statement, any
post-effective amendment thereto or the Rule 462(b) Registration Statement, if
any, has been issued, to the Company’s knowledge no proceeding for that purpose
has been initiated or threatened by the Commission and any request on the part
of the Commission for additional information from the Company has been satisfied
in all material respects; any preliminary prospectus included in the Initial
Registration Statement, as originally filed or as part of any amendment thereto,
or filed with the Commission pursuant to Rule 424(a) of the rules and
regulations of the Commission under the Securities Act is hereinafter called a
“Preliminary Prospectus”; the various parts of the Initial Registration
Statement and the Rule 462(b) Registration Statement, if any, including all
schedules and exhibits thereto and including the information contained in the
form of final prospectus filed with the Commission pursuant to Rule 424(b) under
the Securities Act and deemed by virtue of Rule 430A under the Securities Act to
be part of the Initial Registration Statement at the time it was declared
effective or such part of the Rule 462(b) Registration Statement, if any, became
or hereafter becomes effective, each as amended at the time such part of the
Initial Registration Statement became effective, are hereinafter collectively
called the “Registration Statement”; the Preliminary Prospectus relating to the
Shares that was included in the Registration Statement immediately prior to the
Applicable Time (as defined in Section 1(a) (iii) hereof) is hereinafter called
the “Pricing Prospectus”; such final prospectus, in the form first filed
pursuant to Rule 424(b) under the Securities Act, is hereinafter called the
“Prospectus”; and any “issuer free writing prospectus” as defined in Rule 433
under the Securities Act relating to the Shares is hereinafter called an “Issuer
Free Writing Prospectus”; and all references to the Registration Statement, any
Preliminary Prospectus, the Pricing Prospectus, the Prospectus, any Issuer Free
Writing Prospectus or any amendment or supplement to any of the foregoing shall
be deemed to include the copy filed with the Commission pursuant to its
Electronic Data Gathering, Analysis and Retrieval system (“EDGAR”);

(ii) (1) at the respective times the Initial Registration Statement, any Rule
462(b) Registration Statement and any post-effective amendments thereto became
effective and at the Closing Date (as defined herein) (and, if any Option Shares
are purchased, at each Option Closing Date) (as defined herein)), the Initial
Registration Statement, any Rule 462(b) Registration Statement and any
amendments and supplements thereto complied and will comply in all material
respects with the requirements of the Securities Act and the rules and
regulations of the Commission thereunder (the “Rules and Regulations”) and did
not and will not contain

 

2



--------------------------------------------------------------------------------

an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and (2) at the time the Prospectus or any amendments or supplements thereto were
issued and at the Closing Date (and, if any Option Shares are purchased, at each
Option Closing Date), neither the Prospectus nor any amendment or supplement
thereto included or will include an untrue statement of a material fact or
omitted or will omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the representations and warranties in
clauses (1) and (2) above shall not apply to statements in or omissions from the
Registration Statement or the Prospectus made in reliance upon and in conformity
with information furnished to the Company in writing by any Underwriter through
the Representative expressly for use in the Registration Statement or the
Prospectus, it being understood and agreed that the only such information
provided by any Underwriter is that described as such in Section 10(c) hereof.
No order preventing or suspending the use of any Preliminary Prospectus, the
Pricing Prospectus or any Issuer Free Writing Prospectus has been issued by the
Commission.

Each Preliminary Prospectus, Pricing Prospectus, Issuer Free Writing Prospectus
and the Prospectus filed as part of the Initial Registration Statement as
originally filed or as part of any amendment thereto, or filed pursuant to Rule
424 under the Securities Act, complied when so filed in all material respects
with the requirements of the Securities Act and the Rules and Regulations and
each Preliminary Prospectus, Pricing Prospectus, Issuer Free Writing Prospectus
and the Prospectus delivered to the Underwriters for use in connection with this
offering was identical to the electronically transmitted copies thereof filed
with the Commission pursuant to EDGAR, except to the extent permitted by
Regulation S-T;

(iii) For the purposes of this Agreement, the “Applicable Time” is 6:15 p.m.
(Eastern time) on the date of this Agreement; the Pricing Prospectus as
supplemented by the Issuer Free Writing Prospectuses and other documents, if
any, listed in Schedule III hereto, taken together (collectively, the “Pricing
Disclosure Package”) as of the Applicable Time, did not include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; and each Issuer Free Writing Prospectus,
if any, listed on Schedule III hereto does not conflict with the information
contained in the Registration Statement, the Pricing Prospectus or the
Prospectus and each such Issuer Free Writing Prospectus, as supplemented by and
taken together with the Pricing Disclosure Package as of the Applicable Time,
did not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that this representation and warranty shall not apply to statements or omissions
made in an Issuer Free Writing Prospectus in reliance upon and in strict
conformity with information furnished in writing to the Company by an
Underwriter through the Representative expressly for use therein;

(iv) From the time of initial filing of the Registration Statement with the
Commission (or, if earlier, the first date on which the Company engaged directly
or through any person authorized to act on its behalf in any Testing-the-Waters
Communication) through the date hereof, the Company has been and is an “emerging
growth company,” as defined in

 

3



--------------------------------------------------------------------------------

Section 2(a) of the Securities Act (an “Emerging Growth Company”).
“Testing-the-Waters Communication” means any oral or written communication with
potential investors undertaken in reliance on Section 5(d) of the Securities
Act;

(v) The Company (a) has not alone engaged in any Testing-the-Waters
Communication other than Testing-the-Waters Communications with the consent of
the Representative with entities that are qualified institutional buyers within
the meaning of Rule 144A under the Securities Act or institutions that are
accredited investors within the meaning of Rule 501 under the Securities Act and
(b) has not authorized anyone other than the Representative to engage in
Testing-the-Waters Communications. The Company reconfirms that the
Representative has been authorized to act on its behalf in undertaking
Testing-the-Waters Communications. The Company has not distributed any Written
Testing-the-Waters Communications. “Written Testing-the-Waters Communication”
means any Testing-the-Waters Communication that is a written communication
within the meaning of Rule 405 under the Securities Act. Any individual Written
Testing-the-Waters Communication does not conflict with the information
contained in the Registration Statement or the Pricing Disclosure Package,
complied in all material respects with the Securities Act, and when taken
together with the Pricing Disclosure Package as of the Applicable Time, did not,
and as of the Closing Date and as of the Additional Closing Date, as the case
may be, will not, contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading;

(vi) The Company has filed a registration statement pursuant to the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), to register the Common
Stock, and such registration statement has been declared effective. At the time
of filing the Initial Registration Statement the Company was not and is not an
“ineligible issuer,” as defined under Rule 405 under the Securities Act;

(vii) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with power
and authority (corporate and other) to own, lease and operate its properties and
conduct its business as described in the Pricing Prospectus and to enter into
and perform its obligations under this Agreement, and has been duly qualified as
a foreign corporation for the transaction of business and is in good standing
under the laws of each other jurisdiction in which it owns or leases properties
or conducts any business so as to require such qualification, except where the
failure so to qualify or be in good standing would not have a material adverse
effect on the Company and its subsidiaries, considered as one enterprise;

(viii) Each subsidiary of the Company (each a “Subsidiary”) has been duly
incorporated (or organized) and is validly existing as a corporation (or other
organization) in good standing under the laws of the jurisdiction of its
incorporation (or organization), with power and authority to own, lease and
operate its properties and conduct its business as described in the Pricing
Prospectus, and has been duly qualified as a foreign corporation (or other
organization) for the transaction of business and is in good standing under the
laws of each other jurisdiction in which its owns or leases properties or
conducts any business so as to require such qualification, except where the
failure so to qualify or be in good standing would not have a material adverse
effect on the Company and the Subsidiaries, considered as one enterprise; all of
the issued and outstanding capital stock (or other ownership interests) of each
Subsidiary has

 

4



--------------------------------------------------------------------------------

been duly and validly authorized and issued, is fully paid and non-assessable
and is owned by the Company, directly or through Subsidiaries, free and clear of
any security interest, mortgage, pledge, lien, encumbrance, claim or equity;

(ix) The Company has an authorized capitalization as set forth in the Pricing
Prospectus, and all of the issued and outstanding shares of capital stock of the
Company have been duly and validly authorized and issued, are fully paid and
non-assessable and conform to the descriptions thereof contained in the Pricing
Prospectus; and none of the issued and outstanding shares of capital stock of
the Company are subject to any preemptive or similar rights;

(x) The Shares to be issued and sold by the Company to the Underwriters
hereunder have been duly and validly authorized and, when issued and delivered
to and paid for by the Underwriters in accordance with the terms of this
Agreement, will be duly and validly issued and fully paid and non-assessable and
will conform to the descriptions thereof contained in the Prospectus; and the
issuance of such Shares is not subject to any preemptive or similar rights;

(xi) This Agreement has been duly authorized, executed and delivered by the
Company;

(xii) The issue and sale of the Shares to be sold by the Company hereunder, the
execution of this Agreement by the Company and the compliance by the Company
with all of the provisions of this Agreement and the consummation of the
transactions herein contemplated will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of the Subsidiaries is a party or by
which the Company or any of the Subsidiaries is bound or to which any of the
property or assets of the Company or any of the Subsidiaries is subject, nor
will such action result in any violation of the provisions of the certificate or
articles of incorporation or by-laws (or other organization documents) of the
Company or any of the Subsidiaries or any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
the Company or any of the Subsidiaries or any of their properties; and no
consent, approval, authorization, order, registration or qualification of or
with any such court or governmental agency or body is required for the issue and
sale of the Shares to be sold by the Company hereunder or the consummation by
the Company of the transactions contemplated by this Agreement, except the
registration under the Securities Act of the Shares and such consents,
approvals, authorizations, registrations or qualifications as may be required
under state securities or Blue Sky laws in connection with the purchase and
distribution of the Shares by the Underwriters;

(xiii) PricewaterhouseCoopers LLP, who have certified certain financial
statements of the Company and the Subsidiaries are independent public
accountants as required by the Securities Act and the Rules and Regulations. The
financial statements, together with related schedules and notes, included in the
Registration Statement and the Pricing Prospectus comply in all material
respects with the requirements of the Securities Act and present fairly the

 

5



--------------------------------------------------------------------------------

consolidated financial position, results of operations and changes in financial
position of the Company and the Subsidiaries on the basis stated in the
Registration Statement at the respective dates or for the respective periods to
which they apply; such statements and related schedules and notes have been
prepared in accordance with generally accepted accounting principles
consistently applied throughout the periods involved, except as disclosed
therein; and the selected financial data and the summary financial data included
in the Pricing Prospectus present fairly the information shown therein and have
been compiled on a basis consistent with that of the financial statements
included in the Registration Statement;

(xiv) Neither the Company nor any Subsidiary has sustained since the date of the
latest audited financial statements included in the Pricing Prospectus any
material loss or interference with its business from fire, explosion, flood or
other calamity, whether or not covered by insurance, or from any labor dispute
or court or governmental action, order or decree, otherwise than as set forth or
contemplated in the Pricing Prospectus; and, since the respective dates as of
which information is given in the Registration Statement and the Pricing
Prospectus, (1) there has not been any change in the capital stock or long-term
debt of the Company or any of the Subsidiaries, (2) there has not been any
material adverse change, or any development involving a prospective material
adverse change, in or affecting the general affairs, business, prospects,
management, financial position, shareholders’ equity or results of operations of
the Company and the Subsidiaries, considered as one enterprise, (3) there have
been no transactions entered into by, and no obligations or liabilities,
contingent or otherwise, incurred by the Company or any of the Subsidiaries,
whether or not in the ordinary course of business, which are material to the
Company and the Subsidiaries, considered as one enterprise and (4) there has
been no dividend or distribution of any kind declared, paid or made by the
Company on any class of its capital stock, in each case, otherwise than as set
forth or contemplated in the Pricing Prospectus;

(xv) Neither the Company nor any of the Subsidiaries is (1) in violation of its
certificate or articles of incorporation or bylaws (or other organization
documents) or (2) in violation of any law, ordinance, administrative or
governmental rule or regulation applicable to the Company or any of the
Subsidiaries, or (3) in violation of any decree of any court or governmental
agency or body having jurisdiction over the Company or any of the Subsidiaries,
or (4) in default in the performance of any obligation, agreement or condition
contained in any bond, debenture, note or any other evidence of indebtedness or
in any agreement, indenture, lease or other instrument to which the Company or
any of the Subsidiaries is a party or by which any of them or any of their
respective properties may be bound, except, in the case of clauses (2), (3) and
(4), where any such violation or default, individually or in the aggregate,
would not have a material adverse effect on the general affairs, business,
prospects, management, financial position, shareholders’ equity or results of
operations of the Company and the Subsidiaries, considered as one enterprise;

(xvi) Each of the Company and each Subsidiary has good and marketable title to
all real and personal property owned by it, in each case free and clear of all
liens, encumbrances and defects except such as are described in the Pricing
Prospectus or such as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company or any Subsidiary; and any real

 

6



--------------------------------------------------------------------------------

property and buildings held under lease by the Company or any Subsidiary are
held under valid, subsisting and enforceable leases with such exceptions as are
not material and do not materially interfere with the use made and proposed to
be made of such property and buildings by the Company or any Subsidiary;

(xvii) Other than as set forth in the Pricing Prospectus, there are no legal or
governmental proceedings pending to which the Company or any of the Subsidiaries
is a party or of which any property of the Company or any of the Subsidiaries is
the subject which, if determined adversely to the Company or the Subsidiary,
individually or in the aggregate, would have or may reasonably be expected to
have a material adverse effect on the general affairs, business, prospects,
management, financial position, shareholders’ equity or results of operations of
the Company and the Subsidiaries, considered as one enterprise, or would prevent
or impair the consummation of the transactions contemplated by this Agreement,
or which are required to be described in the Registration Statement or the
Pricing Prospectus; and, to the best of the Company’s knowledge, no such
proceedings are threatened or contemplated by governmental authorities or
others;

(xviii) The Company and the Subsidiaries possess all permits, licenses,
approvals, consents and other authorizations (collectively, “Permits”) issued by
the appropriate federal, state, local or foreign regulatory agencies or bodies
necessary to conduct the businesses now operated by them; the Company and the
Subsidiaries are in compliance with the terms and conditions of all such Permits
and all of the Permits are valid and in full force and effect, except, in each
case, where the failure so to comply or where the invalidity of such Permits or
the failure of such Permits to be in full force and effect, individually or in
the aggregate, would not have a material adverse effect on the general affairs,
business, prospects, management, financial position, shareholders’ equity or
results of operations of the Company and the Subsidiaries, considered as one
enterprise; and neither the Company nor any Subsidiary has received any notice
of proceedings relating to the revocation or material modification of any such
Permits;

(xix) Except as disclosed in the Initial Registration Statement, the Pricing
Disclosure Package and the Prospectus (i) the Company and the Subsidiaries own
or possess, or can acquire on reasonable terms, sufficient licenses, inventions,
copyrights, know-how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures),
trademarks, service marks and trade names, patents and patent rights
(collectively “Intellectual Property”) to conduct their business as described in
the Pricing Prospectus, (ii) the Company has no knowledge of any infringement by
it of any third party’s patent or patent rights and neither the Company nor any
Subsidiary is infringing any third party’s Intellectual Property, (iii) the
Company is not aware of any infringement, misappropriation or violation by
others of, or conflict by others with rights of the Company or any Subsidiary
with respect to, any of the Intellectual Property, and (iv) there is no claim
being made against the Company or any Subsidiary, or to the Company’s knowledge,
against any employee of the Company or any Subsidiary in his or her capacity as
such, alleging the infringement or conflict with rights asserted by others that
would render any Intellectual Property invalid or inadequate to protect the
interest of the Company and the Subsidiaries and which infringement or conflict
(if the subject of any unfavorable decision, ruling or finding) or invalidity or
inadequacy, individually or in the aggregate, would have or may reasonably be

 

7



--------------------------------------------------------------------------------

expected to have a material adverse effect on the general affairs, business,
prospects, management, financial position, shareholders’ equity or results of
operations of the Company and the Subsidiaries, considered as one enterprise;

(xx) No material labor dispute with the employees of the Company or the
Subsidiaries exists, or, to the knowledge of the Company, is imminent. The
Company is not aware of any existing or imminent labor disturbance by the
employees of any of its or any Subsidiary’s principal suppliers, manufacturers,
customers or contractors, which, individually or in the aggregate, may
reasonably be expected to result in a material adverse effect on the general
affairs, business, prospects, management, financial position, shareholders’
equity or results of operations of the Company and the Subsidiaries, considered
as one enterprise;

(xxi) The Company and the Subsidiaries are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which they are engaged; neither
the Company nor any Subsidiary has been refused any insurance coverage sought or
applied for; and the Company has no reason to believe that either it or any
Subsidiary will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business at a cost that would not have a material
adverse effect on the Company and the Subsidiaries, considered as one
enterprise;

(xxii) The Company maintains a system of internal control over financial
reporting (as such term is defined in Rule 13a-15(f) under the Exchange Act)
that complies with the requirements of the Exchange Act (except as disclosed in
the Pricing Disclosure Package and the Prospectus) and has been designed by the
Company’s principal executive officer and principal financial officer, or under
their supervision, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles. Except as
disclosed in the Pricing Disclosure Package and the Prospectus, the Company’s
internal control over financial reporting is effective and the Company is not
aware of any material weaknesses or significant deficiency in its internal
control over financial reporting. Since the date of the latest audited financial
statements of the Company included in the Pricing Prospectus, there has been no
change in the Company’s internal control over financial reporting that has
materially diminished, or is reasonably likely to materially diminish, the
effectiveness of the Company’s internal control over financial reporting (other
than as set forth in the Pricing Prospectus);

(xxiii) [intentionally omitted]

(xxiv) The Company maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15 (e) of the Exchange Act) that comply with the
requirements of the Exchange Act; such disclosure controls and procedures are
effective;

(xxv) All United States federal income tax returns of the Company and the
Subsidiaries required by law to be filed have been filed and all taxes shown by
such returns or otherwise assessed, which are due and payable, have been paid,
except assessments against which appeals have been or will be promptly taken and
as to which adequate reserves have been

 

8



--------------------------------------------------------------------------------

provided. The Company and the Subsidiaries have filed all other tax returns that
are required to have been filed by them pursuant to applicable foreign, state,
local or other law, except insofar as the failure to file such returns,
individually or in the aggregate, would not result in a material adverse effect
on the Company and the Subsidiaries, considered as one enterprise, and shown by
such returns or otherwise assessed, which are due and payable, have been paid,
except assessments against which appeals have been or will be promptly taken and
as to which adequate reserves have been provided. The charges, accruals and
reserves on the books of the Company and the Subsidiaries in respect of any
corporate income tax liability of the Company and the Subsidiaries for any prior
tax years not finally determined are adequate to meet, except to the extent of
any inadequacy that would not result in a material adverse effect on the Company
and the Subsidiaries, considered as one enterprise, any assessments or
re-assessments for additional income tax for any prior tax years not finally
determined;

(xxvi) There are no statutes, regulations, documents or contracts of a character
required to be described in the Registration Statement or the Pricing Prospectus
or to be filed as an exhibit to the Registration Statement which are not
described or filed as required;

(xxvii) Neither the Company nor any of the Subsidiaries is in violation of any
statute or any rule, regulation, decision or order of any governmental agency or
body or any court, domestic or foreign, relating to the use, production,
disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “environmental laws”), owns or operates any real
property contaminated with any hazardous or toxic substance, has received
notification that it is liable for any off-site contamination pursuant to any
environmental laws, or is subject to any claim relating to any environmental
laws, which violation, contamination, liability or claim, individually or in the
aggregate, would have a material adverse effect on the general affairs,
business, prospects, management, financial position, shareholders’ equity or
results of operations of the Company and the Subsidiaries, considered as one
enterprise; and the Company is not aware of any pending investigation which
would reasonably be expected to lead to such a claim;

(xxviii) Each employee benefit plan, within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), that is
maintained, administered or contributed to by the Company or any Subsidiary for
employees or former employees of the Company and its affiliates has been
maintained in compliance with its terms and the requirements of any applicable
statutes, orders, rules and regulations, including but not limited to ERISA and
the Internal Revenue Code of 1986, as amended (the “Code”), except to the extent
that failure to so comply, individually or in the aggregate, would not have a
material adverse effect on the general affairs, business, prospects, management,
financial position, shareholders’ equity or results of operations of the Company
and the Subsidiaries, considered as one enterprise. No prohibited transaction,
within the meaning of Section 406 of ERISA or Section 4975 of the Code has
occurred with respect to any such plan excluding transactions effected pursuant
to a statutory or administrative exemption;

(xxix) Neither the Company nor any of its Subsidiaries, nor any of their
respective directors, officers, agents or employees, nor, to the Company’s
knowledge, any other

 

9



--------------------------------------------------------------------------------

person associated with or acting on behalf of the Company or any of its
Subsidiaries, has (i) used any corporate funds of the Company or any of its
Subsidiaries for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds of the Company or any of its Subsidiaries,
(iii) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977 in connection with any activities by or on behalf of the
Company or any of its Subsidiaries, or (iv) made any bribe, unlawful rebate,
payoff, influence payment, kickback or other unlawful payment in connection with
any activities by or on behalf of the Company or any of its Subsidiaries;

(xxx) There are no persons with registration rights or other similar rights to
have securities registered pursuant to the Registration Statement, which rights
have not been waived in writing;

(xxxi) The Company is not and, after giving effect to the offering and sale of
the Shares as contemplated herein and the application of the net proceeds
therefrom as described in the Pricing Prospectus, will not be an “investment
company,” as such term is defined in the Investment Company Act of 1940, as
amended (the “Investment Company Act”);

(xxxii) The Company has not distributed and, prior to the later to occur of the
Closing Date (as defined in Section 4 hereof) and completion of distribution of
the Shares, will not distribute any offering materials in connection with the
offering and sale of the Shares, other than the Pricing Prospectus, the
Prospectus and, subject to compliance with Section 6 hereof, any Issuer Free
Writing Prospectus; and the Company has not taken and will not take, directly or
indirectly, any action designed to cause or result in, or which constitutes or
would reasonably be expected to constitute, the stabilization or manipulation of
the price of any security of the Company to facilitate the sale of the Shares;

(xxxiii) The statistical and market and industry-related data included in the
Pricing Prospectus and the Prospectus are based on or derived from sources which
the Company believes to be reliable and accurate or represent the Company’s good
faith estimates that are made on the basis of data derived from such sources,
and the Company has obtained the written consent to the use of such data from
such sources to the extent required;

(xxxiv) The audiovisual presentation made available to the public by the Company
at http://www.retailroadshow.com/sys/launch.asp?qv=8778444709948243&k=
12577847491 is a “bona fide electronic roadshow” for purposes of Rule
433(d)(8)(ii) of the Securities Act, and such presentation, together with the
Pricing Prospectus, does not contain any untrue statement of material fact or
omit to state a material fact necessary to make the statements therein, in light
of the circumstances under which they were made, not misleading, except that the
representations and warranties set forth in this paragraph do not apply to
statements in or omissions from such presentation or Pricing Prospectus made in
reliance upon and in conformity with information furnished to the Company in
writing by any Underwriter through the Representative expressly for use therein;
and

 

10



--------------------------------------------------------------------------------

(xxxv) Any certificate signed by any officer of the Company and delivered to the
Underwriters or to counsel for the Underwriters in connection with the
transactions contemplated hereby shall be deemed a representation and warranty
by the Company to the Underwriters as to the matters covered thereby.

(b) Each Selling Shareholder represents and warrants to, and agrees with, each
of the Underwriters that, as of the date hereof and as of the Closing Date and
each Option Closing Date, if any:

(i) All consents, approvals, authorizations and orders necessary for the
execution and delivery by such Selling Shareholder of this Agreement and the
Custody Agreement and Power of Attorney and for the sale and delivery of the
Shares to be sold by such Selling Shareholder hereunder, have been obtained; and
such Selling Shareholder has full right, power and authority to enter into this
Agreement and the Custody Agreement and Power of Attorney and to sell, assign,
transfer and deliver the Shares to be sold by such Selling Shareholder
hereunder;

(ii) This Agreement and the Custody Agreement and Power of Attorney have each
been duly authorized, executed and delivered by such Selling Shareholder; and
the Custody Agreement and Power of Attorney constitutes the legal, valid and
binding obligation of such Selling Shareholder, enforceable against such Selling
Shareholder in accordance with its terms;

(iii) Such Selling Shareholder, if not an individual, has been duly incorporated
(or organized) and is validly existing as a corporation (or other organization)
in good standing under the laws of its jurisdiction of organization;

(iv) The sale of the Shares to be sold by such Selling Shareholder hereunder ,
the execution of this Agreement and the Custody Agreement and Power of Attorney
by such Selling Shareholder and the compliance by such Selling Shareholder with
all of the provisions of this Agreement and the Custody Agreement and Power of
Attorney and the consummation of the transactions herein and therein
contemplated will not conflict with or result in a breach or violation of any of
the terms or provisions of, or constitute a default under, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which such Selling Shareholder is a party or by which such Selling Shareholder
is bound or to which any of the property or assets of such Selling Shareholder
is subject, nor will such action result in any violation of the provisions of
the certificate or articles of incorporation or by-laws (or other organization
documents) of such Selling Shareholder, if such Selling Shareholder is not an
individual, or any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over such Selling Shareholder or
any of its properties; and no consent, approval, authorization, order,
registration or qualification of or with any such court or governmental agency
or body is required for the sale of the Shares to be sold by such Selling
Shareholder hereunder or the consummation by such Selling Shareholder of the
transactions contemplated by this Agreement and the Custody Agreement and Power
of Attorney, except the registration under the Securities Act of the Shares and
such consents, approvals, authorizations, registrations or qualifications as may
be required under state securities or Blue Sky laws in connection with the
purchase and distribution of the Shares by the Underwriters;

 

11



--------------------------------------------------------------------------------

(v) Such Selling Shareholder has, and immediately prior to the Closing Date and
each Option Closing Date will have, good and valid title to the Shares to be
sold by such Selling Shareholder hereunder on such date free and clear of all
liens, encumbrances, equities or claims; and, upon delivery of such Shares and
payment therefor pursuant hereto, good and valid title to such Shares, free and
clear of all liens, encumbrances, equities or claims, will pass to the several
Underwriters;

(vi) Such Selling Shareholder has not taken and will not take, directly or
indirectly, any action designed to cause or result in, or which constitutes or
would reasonably be expected to constitute, the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Shares;

(vii) There are no legal or governmental proceedings pending to which such
Selling Shareholder is a party or of which any property of such Selling
Shareholder is the subject which, if determined adversely to such Selling
Shareholder, individually or in the aggregate, would prevent or impair the
consummation of the transactions contemplated by this Agreement;

(viii) (1) At the respective times the Initial Registration Statement, any Rule
462(b) Registration Statement and any post-effective amendments thereto became
effective and at the Closing Date (and, if any Option Shares are purchased, at
each Option Closing Date), the Initial Registration Statement, any Rule 462(b)
Registration Statement and any amendments and supplements thereto complied and
will comply in all material respects with the requirements of the Securities Act
and the Rules and Regulations and did not and will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
(2) at the time the Pricing Prospectus, the Prospectus or any amendments or
supplements thereto were issued and at the Closing Date (and, if any Option
Shares are purchased, at each Option Closing Date), none of the Pricing
Prospectus, the Prospectus nor any amendment or supplement thereto included or
will include an untrue statement of a material fact or omitted or will omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that the representations and warranties in clauses (1) and (2) above shall apply
only to statements in or omissions from the Registration Statement or the
Prospectus relating to such Selling Shareholder made in reliance upon and in
conformity with information furnished to the Company in writing by such Selling
Shareholder expressly for use in the Registration Statement or the Prospectus;
and

(ix) Any certificate signed by, or on behalf of, such Selling Shareholder
delivered to the Underwriters or to counsel for the Underwriters shall be deemed
a representation and warranty by such Selling Shareholder to the Underwriters as
to the matters covered thereby.

2. Subject to the terms and conditions herein set forth, (a) each of the Company
and each Selling Shareholder agrees, severally and not jointly, to sell to each
of the Underwriters,

 

12



--------------------------------------------------------------------------------

and each of the Underwriters agrees, severally and not jointly, to purchase from
each of the Company and each Selling Shareholder, at a purchase price per share
of $9.30 (the “Purchase Price”), the number of Firm Shares (to be adjusted by
you so as to eliminate fractional shares) determined by multiplying the
aggregate number of Firm Shares to be sold by the Company or such Selling
Shareholder as set forth opposite the name of the Company or such Selling
Shareholder in Schedule II hereto by a fraction, the numerator of which is the
aggregate number of Firm Shares to be purchased by such Underwriter as set forth
opposite the name of such Underwriter in Schedule I hereto and the denominator
of which is the aggregate number of Firm Shares to be purchased by all of the
Underwriters from the Company and the Selling Shareholders hereunder and (b) in
the event and to the extent that the Underwriters shall exercise the election to
purchase Option Shares as provided below, each of the Company and each Selling
Shareholder agrees, severally and not jointly, to sell to each of the
Underwriters, and each of the Underwriters agrees, severally and not jointly, to
purchase from each of the Company and each Selling Shareholder, at the Purchase
Price, the number of Option Shares (to be adjusted by you so as to eliminate
fractional shares) determined by multiplying (x) the product of the number of
Option Shares as to which such election shall have been exercised and the ratio
of the aggregate number of Option Shares to be sold by the Company or such
Selling Shareholder as set forth opposite the name of the Company or such
Selling Shareholder in Schedule II hereto and the aggregate number of Option
Shares to be sold by the Company and all Selling Shareholders as set forth on
Schedule II hereto by (y) the fraction set forth in clause (a) above.

The Company and the Selling Shareholders, severally and not jointly, hereby
grant to the Underwriters the right to purchase at their election up to 937,500
Option Shares, at the Purchase Price, for the sole purpose of covering
over-allotments in connection with the sale of the Firm Shares. The Underwriters
may exercise their option to acquire Option Shares in whole or in part from time
to time only by written notice from the Representative to the Company, given
within a period of 30 calendar days after the date of this Agreement and setting
forth the aggregate number of Option Shares to be purchased and the date on
which such Option Shares are to be delivered, as determined by the
Representative but in no event earlier than the Closing Date or, unless the
Representative and the Company otherwise agree in writing, earlier than two or
later than ten business days after the date of such notice. The maximum number
of Option Shares that may be purchased from each of the Company and each Selling
Shareholder is set forth in the second column opposite their respective names in
Schedule II hereto.

Certificates in negotiable form for the Shares to be sold by the Selling
Shareholders hereunder have been placed in custody, for delivery under this
Agreement, under the Custody Agreement and Power of Attorneys made with the
Company, acting as custodian (“Custodian”). Each Selling Shareholder agrees that
the shares represented by the certificates held in custody for the Selling
Shareholders under such Custody Agreement and Power of Attorneys are subject to
the interests of the Underwriters hereunder, that the arrangements made by the
Selling Shareholders for such custody are to that extent irrevocable and that
the obligations of the Selling Shareholders hereunder shall not be terminated by
operation of law, whether by the death of any individual Selling Shareholder or
the occurrence of any other event, or in the case of a trust, by the death of
any trustee or trustees or the termination of such trust. If any individual
Selling Shareholder or any such trustee or trustees should die, or if any other
such event should occur, or if any of such trusts should terminate, before the
delivery of the Shares hereunder,

 

13



--------------------------------------------------------------------------------

certificates for such Shares shall be delivered by the Custodian in accordance
with the terms and conditions of this Agreement as if such death or other event
or termination had not occurred, regardless of whether or not the Custodian
shall have received notice of such death or other event or termination.

3. It is understood that the several Underwriters propose to offer the Firm
Shares for sale to the public upon the terms and conditions set forth in the
Prospectus.

4. The Company and the Custodian will deliver the Firm Shares to the
Representative through the facilities of the Depository Trust Company (“DTC”)
for the accounts of the Underwriters, against payment of the purchase price
therefor in Federal (same day) funds by official bank check or checks or wire
transfer drawn to the order of the Company, in the case of Firm Shares sold by
the Company, and to or on behalf of the Selling Shareholders, pro rata based on
the number of Firm Shares sold by each of them, under instructions from the
Custodian, in the case of Firm Shares sold by the Selling Shareholders, at the
office of Goodwin Procter LLP, or at such other time not later than seven full
business days thereafter as the Representative and the Company determine, such
time being herein referred to as the “Closing Date”. For purposes of Rule 15c6-1
under the Exchange Act, the Closing Date (if later than the otherwise applicable
settlement date) shall be the settlement date for payment of funds and delivery
of securities for all the Firm Shares.

Each time for the delivery of and payment for the Option Shares, being herein
referred to as an “Option Closing Date.” which may be the Closing Date, shall be
determined by the Representative as provided above. The Company and the
Custodian will deliver the Option Shares being purchased on each Option Closing
Date to the Representative through the facilities of DTC for the accounts of the
Underwriters, against payment of the purchase price therefor in Federal (same
day) funds by official bank check or checks or wire transfer drawn to the order
of the Company, in the case of Option Shares sold by the Company and to or on
behalf of the Selling Shareholders, pro rata based on the number of Option
Shares sold by each of them, under instructions from the Custodian, in the case
of Option Shares sold by the Selling Shareholders, at the above office of
Goodwin Procter LLP, at 10:00 A.M., Eastern time on the applicable Option
Closing Date.

5. The Company covenants and agrees with each of the Underwriters as follows:

(a) The Company, subject to Section 5(b), will comply with the requirements of
Rule 430A under the Securities Act, and will notify the Representative
immediately, and confirm the notice in writing, which writing may take the form
of email or other electronic transmission, (i) when any post-effective amendment
to the Registration Statement shall become effective, or any supplement to the
Prospectus or any amended prospectus shall have been filed, to furnish the
Representative with copies thereof to the extent not available on EDGAR or the
Company’s public website, and to file promptly all material required to be filed
by the Company with the Commission pursuant to Rule 433(d) under the Securities
Act, (ii) of the receipt of any comments from the Commission, (iii) of any
request by the Commission for any amendment to the Registration Statement or any
amendment or supplement to the Prospectus or for additional information, and
(iv) of the issuance by the Commission of any stop order suspending the

 

14



--------------------------------------------------------------------------------

effectiveness of the Registration Statement or of any order preventing or
suspending the use of any Preliminary Prospectus, or of the suspension of the
qualification of the Shares for offering or sale in any jurisdiction, or of the
Company’s knowledge of the initiation or threatening of any proceedings for any
of such purposes. The Company will promptly effect the filings necessary
pursuant to Rule 424(b) under the Securities Act and will take such steps as it
deems necessary to ascertain promptly whether the form of prospectus transmitted
for filing under Rule 424(b) was received for filing by the Commission and, in
the event that it was not, it will promptly file such prospectus. The Company
will make every reasonable effort to prevent the issuance of any stop order and,
if any stop order is issued, to obtain the lifting thereof at the earliest
possible moment.

(b) The Company will give the Representative notice of its intention to file or
prepare any amendment to the Registration Statement (including any filing under
Rule 462(b) under the Securities Act), or any amendment, supplement or revision
to the Prospectus, or any Issuer Free Writing Prospectus, will furnish the
Representative with copies of any such documents a reasonable amount of time
prior to such proposed filing or use, as the case may be, and will not file or
use any such document to which the Representative or counsel for the
Underwriters shall reasonably object.

(c) The Company will use its best efforts to qualify the Shares for offering and
sale under the securities laws of such jurisdictions as you may reasonably
request and to comply with such laws so as to permit the continuance of sales
and dealings therein in such jurisdictions for as long as may be necessary to
complete the distribution of the Shares, provided that nothing in this
Section 5(c) shall require the Company to qualify as a foreign corporation in
any jurisdiction in which it is not already so qualified, or to file a general
consent to service of process in any jurisdiction.

(d) The Company has furnished or will deliver to the Representative, without
charge, two (2) signed copies of the Initial Registration Statement as
originally filed, any Rule 462(b) Registration Statement and of each amendment
to each (including exhibits, to the extent not available on EDGAR, filed
therewith or incorporated by reference therein) and signed copies of all
consents and certificates of experts, and will also, upon your request, deliver
to the Representative, without charge, a conformed copy of the Registration
Statement as originally filed and of each amendment thereto (without exhibits)
for each of the Underwriters. The copies of the Registration Statement and each
amendment thereto furnished to the Underwriters will be identical to the
electronically transmitted copies thereof filed with the Commission pursuant to
EDGAR, except to the extent permitted by Regulation S-T.

(e) The Company has delivered to each Underwriter, without charge, one
electronic copy and as many written copies of each Preliminary Prospectus as
such Underwriter reasonably requested, and the Company hereby consents to the
use of such copies for purposes permitted by the Securities Act. The Company
will furnish to each Underwriter, without charge, prior to 5:00 P.M. on the
business day next succeeding the date of this Agreement and from time to time
thereafter during the period when the Prospectus is required to be delivered in
connection with sales of the Shares under the Securities Act or the Exchange Act
or in lieu thereof, the notice referred to in Rule 173(a) under the Securities
Act, one electronic copy and such number

 

15



--------------------------------------------------------------------------------

of written copies of the Prospectus (as amended or supplemented) as such
Underwriter may reasonably request. The Prospectus and any amendments or
supplements thereto furnished to the Underwriters will be identical to the
electronically transmitted copies thereof filed with the Commission pursuant to
EDGAR, except to the extent permitted by Regulation S-T.

(f) The Company will comply with the Securities Act and the Rules and
Regulations so as to permit the completion of the distribution of the Shares as
contemplated in this Agreement and in the Prospectus. If at any time when, in
the opinion of counsel for the Underwriters, a prospectus is required to be
delivered in connection with sales of the Shares under the Securities Act or the
Exchange Act (or in lieu thereof, the notice referred to in Rule 173(a) under
the Securities Act), any event shall occur or condition shall exist as a result
of which it is necessary, in the opinion of counsel for the Underwriters or for
the Company, to amend the Registration Statement or amend or supplement the
Prospectus in order that the Prospectus will not include any untrue statements
of a material fact or omit to state a material fact necessary in order to make
the statements therein not misleading in the light of the circumstances existing
at the time it (or in lieu thereof, the notice referred to in Rule 173(a) under
the Securities Act) is delivered to a purchaser, or if it shall be necessary, in
the opinion of either such counsel, at any such time to amend the Registration
Statement or amend or supplement the Prospectus in order to comply with the
requirements of the Securities Act or the Rules and Regulations, the Company
will promptly prepare and file with the Commission, subject to Section 5(b),
such amendment or supplement as may be necessary to correct such statement or
omission or to make the Registration Statement or the Prospectus comply with
such requirements, and the Company will furnish to the Underwriters one
electronic copy and such number of written copies of such amendment or
supplement as the Underwriters may reasonably request. The Company will provide
the Representative with notice of the occurrence of any event during the period
specified above that may give rise to the need to amend or supplement the
Registration Statement or the Prospectus as provided in the preceding sentence
promptly after the occurrence of such event.

(g) The Company will make generally available (within the meaning of
Section 11(a) of the Securities Act) to its security holders and to the
Representative as soon as practicable, but not later than 45 days after the end
of its fiscal quarter in which the first anniversary of the effective date of
the Registration Statement occurs, an earnings statement (in form complying with
the provisions of Rule 158 under the Securities Act) covering a period of at
least twelve consecutive months beginning after the effective date of the
Registration Statement.

(h) The Company will use the net proceeds received by it from the sale of the
Shares in the manner specified in the Pricing Prospectus under the heading “Use
of Proceeds”.

(i) The Company will use its best efforts to effect and maintain the listing for
quotation of the Common Stock (including the Shares) on the NASDAQ Global
Market.

(j) During a period of 180 days from the date of the Prospectus, the Company
will not, without the prior written consent of the Representative, (i) offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend or otherwise transfer or dispose of, directly or

 

16



--------------------------------------------------------------------------------

indirectly, any Common Stock or any securities convertible into or exercisable
or exchangeable for Common Stock or (ii) enter into any swap or other agreement
that transfers, in whole or in part, any of the economic consequences of
ownership of Common Stock, whether any such transaction described in clause
(i) or (ii) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise, other than (1) the Shares to be sold
hereunder, (2) the issuance of options to acquire shares of Common Stock granted
pursuant to the Company’s benefit plans existing on the date hereof that are
referred to in the Prospectus, as such plans may be amended or (3) the issuance
of shares of Common Stock upon the exercise of any such options. Notwithstanding
the foregoing, if (A) during the last 17 days of the 180-day restricted period
the Company issues an earnings release or material news or a material event
relating to the Company occurs; or (B) prior to the expiration of the 180-day
restricted period, the Company announces that it will release earnings results
during the 16-day period beginning on the last day of the 180-day period, the
restrictions imposed by this agreement shall continue to apply until the
expiration of the 18-day period beginning on the issuance of the earnings
release or the occurrence of the material news or material event. The Company
shall promptly notify the Representative of any earnings release, news or event
that may give rise to an extension of the initial 180-day restricted period.

(k) If the Representative, in its sole discretion, agrees to release or waive
the restrictions set forth in a “lock-up” agreement described in Section 9(o)
hereof for an officer or director of the Company and provides the Company with
notice of impending release or waiver at least three business days before the
effective date of the release or waiver, the Company agrees to announce the
impending release or waiver by a press release substantially in the form of
Exhibit E hereto through a major news service at least two business days before
the effective date of the release or waiver.

(l) The Company, during the period when the Prospectus is required to be
delivered in connection with sales of the Shares under the Securities Act or the
Exchange Act (or in lieu thereof, the notice referred to in Rule 173(a) under
the Securities Act), will file all documents required to be filed with the
Commission pursuant to the Exchange Act within the time periods required by the
Exchange Act and the rules and regulations of the Commission thereunder.

(m) The Company will file with the Commission such information on Form 10-Q or
Form 10-K as may be required pursuant to Rule 463 under the Securities Act.

(n) During a period of five years from the effective date of the Registration
Statement, the Company will furnish to you, to the extent not available on EDGAR
or the Company’s public website, copies of all reports or other communications
(financial or other) furnished to shareholders generally, and to deliver to you
(i) as soon as they are available and to the extent not available on EDGAR or
the Company’s public website, copies of any reports and financial statements
furnished to or filed with the Commission or any national securities exchange on
which any class of securities of the Company is listed; and (ii) subject to your
delivery of a non-disclosure agreement in form and substance reasonably
acceptable to the Company, such additional information concerning the business
and financial condition of the Company as you may from time to time reasonably
request (such financial statements to be on a consolidated basis to the extent
the accounts of the Company and the Subsidiaries are consolidated in reports
furnished to its shareholders generally or to the Commission).

 

17



--------------------------------------------------------------------------------

(o) If the Company elects to rely upon Rule 462(b) under the Securities Act, the
Company will file a Rule 462(b) Registration Statement with the Commission in
compliance with Rule 462(b) by 10:00 P.M., Eastern time, on the date of this
Agreement, and at the time of filing either to pay to the Commission the filing
fee for the Rule 462(b) Registration Statement or to give irrevocable
instructions for the payment of such fee pursuant to Rule 111(b) under the
Securities Act.

(p) If so requested by the Representative, the Company shall cause to be
prepared and delivered, at its expense, within one business day from the
effective date of this Agreement, to the Representative an “electronic
Prospectus” to be used by the Underwriters in connection with the offering and
sale of the Shares. As used herein, the term “electronic Prospectus” means a
form of the most recent Preliminary Prospectus, any Issuer Free Writing
Prospectus or the Prospectus, and any amendment or supplement thereto, that
meets each of the following conditions: (i) it shall be encoded in an electronic
format, reasonably satisfactory to the Representative, that may be transmitted
electronically by the Representative and the other Underwriters to offerees and
purchasers of the Shares, (ii) it shall disclose the same information as such
paper Preliminary Prospectus, Issuer Free Writing Prospectus or the Prospectus,
as the case may be; and (iii) it shall be in or convertible into a format,
reasonably satisfactory to the Representative, that will allow investors to
store and have continuously ready access to such Preliminary Prospectus, Issuer
Free Writing Prospectus or the Prospectus at any future time, without charge to
investors (other than any fee charged for subscription to the Internet
generally).

(q) The Company will promptly notify the Representative if the Company ceases to
be an Emerging Growth Company at any time prior to the later of (a) completion
of the distribution of the Shares within the meaning of the Securities Act and
(b) completion of the 180-day restricted period referred to in Section 5(j)
hereof.

6. (a) The Company represents and agrees that, without the prior consent of the
Representative, it has not made and will not make any offer relating to the
Shares that would constitute a “free writing prospectus” as defined in Rule 405
under the Securities Act; each Underwriter represents and agrees that, without
the prior consent of the Company and the Representative, it has not made and
will not make any offer relating to the Shares that would constitute a free
writing prospectus; any such free writing prospectus the use of which has been
consented to by the Company and the Representative is listed on Schedule III
hereto;

(b) Each Selling Shareholder represents and agrees that it has not made and will
not make any offer relating to the Shares that would constitute a “free writing
prospectus” as defined in Rule 405 under the Securities Act;

(c) The Company has complied and will comply with the requirements of Rule 433
under the Securities Act applicable to any Issuer Free Writing Prospectus,
including timely filing with the Commission or retention where required and
legending; the Company represents that it has satisfied and agrees that it will
satisfy the conditions under Rule 433 under the Securities Act to avoid a
requirement to file with the Commission any electronic road show;

 

18



--------------------------------------------------------------------------------

(d) The Company agrees that if at any time following issuance of an Issuer Free
Writing Prospectus any event occurred or occurs as a result of which such Issuer
Free Writing Prospectus would conflict with the information in the Registration
Statement, the Pricing Prospectus or the Prospectus or would include an untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in light of the circumstances then
prevailing, not misleading, the Company will give prompt notice thereof to the
Representative and, if requested by the Representative, will prepare and furnish
without charge to each Underwriter an Issuer Free Writing Prospectus or other
document which will correct such conflict, statement or omission; provided,
however, that this representation and warranty shall not apply to any statements
or omissions in an Issuer Free Writing Prospectus made in reliance upon and in
conformity with information furnished in writing to the Company by an
Underwriter through the Representative expressly for use therein.

7. Each Selling Shareholder covenants and agrees with each of the Underwriters
as follows:

(a) [Reserved]

(b) Such Selling Shareholder will deliver to the Representative, prior to or at
the Closing Date, a properly completed and executed United States Treasury
Department Form W-9 (or other applicable form or statement specified by the
Treasury Department regulations in lieu thereof) in order to facilitate the
Underwriters’ documentation of their compliance with the reporting and
withholding provisions of the Tax Equity and Fiscal Responsibilities Act of 1982
with respect to the transactions contemplated by this Agreement.

8. The Company covenants and agrees with the several Underwriters that, whether
or not the transactions contemplated by this Agreement are consummated, (a) the
Company will pay or cause to be paid all expenses incident to the performance of
its obligations under this Agreement, including (i) the fees, disbursements and
expenses of the Company’s counsel, accountants and other advisors; (ii) filing
fees and all other expenses in connection with the preparation, printing and
filing of the Registration Statement, each Preliminary Prospectus, any Issuer
Free Writing Prospectus and the Prospectus and amendments and supplements
thereto and the mailing and delivering of copies thereof to the Underwriters and
dealers; (iii) the cost of printing or producing this Agreement, closing
documents (including any compilations thereof) and such other documents as may
be required in connection with the offering, purchase, sale and delivery of the
Shares; (iv) all expenses in connection with the qualification of the Shares for
offering and sale under state securities laws as provided in Section 5(c),
including filing fees and the reasonable fees and disbursements of counsel for
the Underwriters in connection with such qualification and in connection with
the Blue Sky survey; (v) all fees and expenses in connection with listing the
Common Stock (including the Shares) on the NASDAQ Global Market; (vi) the filing
fees incident to, and the reasonable fees and disbursements of counsel for the
Underwriters in connection with, securing any required review by FINRA of the
terms of the sale of the Shares; (vii) all fees and expenses in connection with
the preparation, issuance and delivery of the certificates representing the
Shares to the Underwriters, including any stock or other transfer

 

19



--------------------------------------------------------------------------------

taxes and any stamp or other duties payable upon the sale, issuance or delivery
of the Shares to the Underwriters; (viii) the cost and charges of any transfer
agent or registrar; (ix) the transportation and other expenses incurred by the
Company in connection with presentations to prospective purchasers of Shares;
and (xiii) all other costs and expenses incident to the performance of its
obligations hereunder which are not otherwise specifically provided for in this
Section; and (b) each Selling Shareholder, severally and not jointly, covenants
and agrees with the several Underwriters that, whether or not the transactions
contemplated by this Agreement are consummated, such Selling Shareholder will
pay or cause to be paid all expenses incident to the performance of such Selling
Shareholder’s obligations under this Agreement which are not otherwise
specifically provided for in this Section 8, including (i) all expenses and
taxes incident to the sale and delivery of the Shares to be sold by such Selling
Shareholder to the Underwriters hereunder and (ii) the fees, disbursements and
expenses of such Selling Shareholder’s counsel and other advisors, if any.

9. The several obligations of the Underwriters hereunder to purchase the Shares
on the Closing Date or each Option Closing Date, as the case may be, are subject
to the performance by the Company and each of the Selling Shareholders of their
respective obligations hereunder and to the following additional conditions:

(a) The Prospectus shall have been filed with the Commission pursuant to Rule
424(b) under the Securities Act within the applicable time period prescribed for
such filing by the Rules and Regulations and in accordance with Section 5(a);
all material required to be filed by the Company pursuant to Rule 433(d) under
the Securities Act shall have been filed with the Commission within the
applicable time period prescribed for such filing by Rule 433 under the
Securities Act; if the Company has elected to rely upon Rule 462(b) under the
Securities Act, the Rule 462(b) Registration Statement shall have become
effective by 10:00 P.M., Eastern time, on the date of this Agreement; no stop
order suspending the effectiveness of the Registration Statement or any part
thereof or the Prospectus or any part thereof or any Issuer Free Writing
Prospectus shall have been issued and no proceeding for that purpose shall have
been initiated or threatened by the Commission or any state securities
commission; and all requests for additional information on the part of the
Commission shall have been complied with to your reasonable satisfaction.

(b) The respective representations and warranties of the Company and the Selling
Shareholders contained herein being true and correct on and as of the Closing
Date or the Option Closing Date, as the case may be, as if made on and as of the
Closing Date or the Option Closing Date, as the case may be, and each of the
Company and the Selling Shareholders shall have complied with all agreements and
all conditions on its part to be performed or satisfied hereunder at or prior to
the Closing Date or the Option Closing Date, as the case may be.

(c) Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date or the Option Closing Date, as the case may be, there shall not
have occurred any downgrading, nor shall any notice have been given of (i) any
downgrading, (ii) any intended or potential downgrading or (iii) any review or
possible change that does not indicate an improvement, in the rating accorded
any securities of or guaranteed by the Company or any Subsidiary by any
“nationally recognized statistical rating organization”, as such term is defined
for purposes of Rule 436(g)(2) under the Securities Act.

 

20



--------------------------------------------------------------------------------

(d) (i) Neither the Company nor any Subsidiary shall have sustained since the
date of the latest audited financial statements included in the Pricing
Prospectus any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth or contemplated in the Pricing Prospectus, and (ii) since the
respective dates as of which information is given in the Registration Statement
and the Prospectus, (1) there shall not have been any change in the capital
stock or long-term debt of the Company or any Subsidiary or (2) there shall not
have been any material adverse change, or any development involving a
prospective material adverse change, in or affecting the general affairs,
business, prospects, management, financial position, shareholders’ equity or
results of operations of the Company and the Subsidiaries, considered as one
enterprise, the effect of which, in any such case described in clause (i) or
(ii), is in the judgment of the Representative so material and adverse as to
make it impracticable or inadvisable to proceed with the public offering or the
delivery of the Shares being delivered at such Closing Date or Option Closing
Date, as the case may be, on the terms and in the manner contemplated in the
Pricing Prospectus.

(e) the Representative shall have received on and as of the Closing Date or the
Option Closing Date, as the case may be, (i) a certificate of two executive
officers of the Company, at least one of whom has specific knowledge about the
Company’s financial matters, satisfactory to the Representative, to the effect
(1) set forth in Sections 9(b) (with respect to the respective representations,
warranties, agreements and conditions of the Company) and 9(c), (2) that none of
the situations set forth in clause (i) or (ii) of Section 9(d) shall have
occurred and (3) that no stop order suspending the effectiveness of the
Registration Statement has been issued and to the knowledge of the Company, no
proceedings for that purpose have been instituted or are pending or contemplated
by the Commission, and (ii) a certificate of the Selling Shareholders,
satisfactory to the Representative, to the effect set forth in Section 9(b)
(with respect to the respective representations, warranties, agreements and
conditions of the Selling Shareholders);

(f) On the Closing Date or Option Closing Date, as the case may be, Foley Hoag
LLP, counsel for the Company, shall have furnished to the Representative their
written opinion, dated the Closing Date or the Option Closing Date, as the case
may be, in form and substance satisfactory to counsel for the Underwriters, to
the effect set forth in Exhibit A hereto and to such further effect as counsel
for the Underwriters may reasonably request.

(g) On the Closing Date or Option Closing Date, as the case may be, each of the
counsels for the Selling Shareholders, shall have furnished to the
Representative their written opinion, dated the Closing Date or the Option
Closing Date, as the case may be, in form and substance satisfactory to counsel
for Underwriters, to the effect set forth in Exhibit B hereto and to such
further effect as counsel for the Underwriters may reasonably request.

(h) On the effective date of the Registration Statement and, if applicable, the
effective date of the most recently filed post-effective amendment to the
Registration Statement, PricewaterhouseCoopers LLP shall have furnished to the
Representative a letter, dated the date of delivery thereof, in form and
substance satisfactory to the Representative, containing statements and
information of the type customarily included in accountants’ “comfort letters”
to underwriters with respect to certain of the financial statements and certain
financial information contained in the Registration Statement and the
Prospectus.

 

21



--------------------------------------------------------------------------------

(i) On the effective date of the Registration Statement and, if applicable, the
effective date of the most recently filed post-effective amendment to the
Registration Statement, Ernst & Young LLP shall have furnished to the
Representative a letter, dated the date of delivery thereof, in form and
substance satisfactory to the Representative, containing statements and
information of the type customarily included in accountants’ “comfort letters”
to underwriters with respect to certain of the financial statements and certain
financial information contained in the Registration Statement and the
Prospectus.

(j) On the Closing Date or Option Closing Date, as the case may be, the
Representative shall have received from PricewaterhouseCoopers LLP a letter,
dated the Closing Date or such Option Closing Date, as the case may be, to the
effect that they reaffirm the statements made in the letter or letters furnished
pursuant to Section 9(h), except that the specified date referred to shall be a
date not more than three business days prior to the Closing Date or such Option
Closing Date, as the case may be.

(k) On the Closing Date or Option Closing Date, as the case may be, the
Representative shall have received from Ernst & Young LLP a letter, dated the
Closing Date or such Option Closing Date, as the case may be, to the effect that
they reaffirm the statements made in the letter or letters furnished pursuant to
Section 9(i), except that the specified date referred to shall be a date not
more than three business days prior to the Closing Date or such Option Closing
Date, as the case may be.

(l) On the Closing Date or Option Closing Date, as the case may be, Goodwin
Procter LLP, counsel for the Underwriters, shall have furnished to the
Representative their opinion dated the Closing Date or the Option Closing Date,
as the case may be, with respect to the due authorization and valid issuance of
the Shares, the Registration Statement, the Prospectus and other related matters
as the Representative may reasonably request, and such counsel shall have
received such papers and information as they may reasonably request to enable
them to pass upon such matters.

(m) The Shares to be delivered on the Closing Date or Option Closing Date, as
the case may be, shall have been approved for listing on the NASDAQ Global
Market, subject to official notice of issuance.

(n) FINRA shall have confirmed that it has not raised any objection with respect
to the fairness and reasonableness of the underwriting terms and conditions.

(o) The Representative shall have received “lock-up” agreements, each
substantially in the form of Exhibit D hereto, from all shareholders of the
Company listed in Appendix A, and all officers and directors of the Company who
are not Selling Shareholders and such agreements shall be in full force and
effect on the Closing Date or Option Closing Date, as the case may be.

 

22



--------------------------------------------------------------------------------

(p) On or prior to the Closing Date or Option Closing Date, as the case may be,
the Company and the Selling Shareholders shall have furnished to the
Representative such further information as the Representative shall reasonably
request.

(q) On or after the Applicable Time there shall not have occurred any of the
following: (i) a suspension or material limitation in trading in securities
generally on the NASDAQ Global Market; (ii) a suspension or material limitation
in trading in the Company’s securities on the NASDAQ Global Market; (iii) a
general moratorium on commercial banking activities declared by any Federal or
New York State authorities or a material disruption in commercial banking or
securities settlement or clearance services in the United States; (iv) the
outbreak or escalation of hostilities involving the United States or the
declaration by the United States of a national emergency or war or (v) the
occurrence of any other calamity or crisis or any change in financial, political
or economic conditions in the United States or elsewhere, if the effect of any
such event specified in clause (iv) or (v) in the judgment of the Representative
makes it impracticable or inadvisable to proceed with the public offering or the
delivery of the Shares being delivered at such Closing Date or Option Closing
Date, as the case may be, on the terms and in the manner contemplated in the
Prospectus;

If any condition specified in this Section 9 shall not have been fulfilled when
and as required to be fulfilled, this Agreement may be terminated, subject to
the provisions of Section 13, by the Representative by notice to the Company at
any time at or prior to the Closing Date or Option Closing Date, as the case may
be, and such termination shall be without liability of any party to any other
party, except as provided in Section 13.

10. (a) The Company agrees to indemnify and hold harmless each Underwriter and
each person, if any, who controls any Underwriter within the meaning of
Section 15 of the Securities Act or Section 20(a) of the Exchange Act against
any and all losses, liabilities, claims, damages and expenses whatsoever as
incurred (including without limitation, reasonable attorneys’ fees and any and
all reasonable expenses whatsoever incurred in investigating, preparing or
defending against any litigation, commenced or threatened, or any claim
whatsoever, and any and all amounts paid in settlement of any claim or
litigation), joint or several, to which they or any of them may become subject
under the Securities Act, the Exchange Act or otherwise, insofar as such losses,
liabilities, claims, damages or expenses (or actions in respect thereof) arise
out of or are based upon any untrue statement or alleged untrue statement of a
material fact contained in the Initial Registration Statement, as originally
filed or any amendment thereof, the Registration Statement, or any
post-effective amendment thereof, any Preliminary Prospectus, the Pricing
Prospectus or the Prospectus, or in any supplement thereto or amendment thereof,
any Issuer Free Writing Prospectus, any “issuer information” filed or required
to be filed pursuant to Rule 433(d) under the Securities Act, or in any
Testing-the-Waters Communication or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading; provided,
however, that the Company will not be liable in any such case to the extent that
any such loss, liability, claim, damage or expense arises out of or is based
upon any such untrue statement or alleged untrue statement or omission or
alleged omission made in the Initial Registration Statement, as originally filed
or any amendment thereof, the Registration Statement, or any post-effective
amendment thereof, any Preliminary Prospectus, the Pricing

 

23



--------------------------------------------------------------------------------

Prospectus or the Prospectus, or in any supplement thereto or amendment thereof,
or any Issuer Free Writing Prospectus in reliance upon and in conformity with
written information furnished to the Company by or on behalf of any Underwriter
through the Representative expressly for use therein, it being understood and
agreed that the only such information furnished by any Underwriter is the
information described as such in Section 10(c) below.

(b) Each Selling Shareholder severally, and not jointly, agrees to indemnify and
hold harmless the Company, each Underwriter, each of the directors of the
Company, each of the officers of the Company who shall have signed the
Registration Statement, and each other person, if any, who controls an
Underwriter or the Company within the meaning of Section 15 of the Securities
Act or Section 20(a) of the Exchange Act, against any losses, liabilities,
claims, damages and expenses whatsoever as incurred (including without
limitation, reasonable attorneys’ fees and any and all reasonable expenses
whatsoever incurred in investigating, preparing or defending against any
litigation, commenced or threatened, or any claim whatsoever, and any and all
amounts paid in settlement of any claim or litigation), joint or several, to
which they or any of them may become subject under the Act, the Exchange Act or
otherwise, insofar as such losses, liabilities, claims, damages or expenses (or
actions in respect thereof) arise out of or are based in whole or in part upon
any untrue statement or alleged untrue statement of a material fact contained in
the Initial Registration Statement, as originally filed or any amendment
thereof, the Registration Statement, or any post-effective amendment thereof,
any Preliminary Prospectus, the Pricing Prospectus or the Prospectus, or in any
supplement thereto or amendment thereof, any Issuer Free Writing Prospectus, or
any Testing-the-Waters Communication or arises out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
each case to the extent, but only to the extent, that any such loss, liability,
claim, damage or expense arise out of or is based upon any such untrue statement
or alleged untrue statement or omission or alleged omission made therein in
reliance upon and in conformity with written information furnished to the
Company or any Underwriter by or on behalf of such Selling Shareholder expressly
for use therein.

(c) Each Underwriter severally, and not jointly, agrees to indemnify and hold
harmless the Company, each Selling Shareholder, each of the directors of the
Company, each of the officers of the Company who shall have signed the
Registration Statement, and each other person, if any, who controls the Company
or a Selling Shareholder within the meaning of Section 15 of the Securities Act
or Section 20(a) of the Exchange Act, against any losses, liabilities, claims,
damages and expenses whatsoever as incurred (including without limitation,
reasonable attorneys’ fees and any and all reasonable expenses whatsoever
incurred in investigating, preparing or defending against any litigation,
commenced or threatened, or any claim whatsoever, and any and all amounts paid
in settlement of any claim or litigation), joint or several, to which they or
any of them may become subject under the Act, the Exchange Act or otherwise,
insofar as such losses, liabilities, claims, damages or expenses (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of a material fact contained in the Initial Registration
Statement, as originally filed or any amendment thereof, the Registration
Statement, or any post-effective amendment thereof, or any Preliminary
Prospectus, the Pricing Prospectus or the Prospectus, or in any supplement
thereto or amendment thereof, any Issuer Free Writing Prospectus, or any
Testing-the-Waters Communication or arise

 

24



--------------------------------------------------------------------------------

out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in each case to the extent, but only to the extent, that
any such loss, liability, claim, damage or expense arises out of or is based
upon any such untrue statement or alleged untrue statement or omission or
alleged omission made therein in reliance upon and in conformity with written
information furnished to the Company by or on behalf of such Underwriter through
the Representative expressly for use therein, it being understood and agreed
that the only such information furnished by any Underwriter consists of the
following information in the Prospectus furnished on behalf of each Underwriter:
the last paragraph at the bottom of the cover page concerning the terms of the
offering by the Underwriters, the concession and reallowance figures appearing
in the sixth paragraph under the caption “Underwriting”.

(d) Promptly after receipt by an indemnified party under Section 10(a), 10(b),
or 10(c) of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such Section, notify each party against whom indemnification is to
be sought in writing of the commencement thereof (but the failure so to notify
an indemnifying party shall not relieve it from any liability which it may have
under this Section 10). In case any such action is brought against any
indemnified party, and it notifies an indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein, and
jointly with any other indemnifying party similarly notified, to the extent it
may elect by written notice delivered to the indemnified party promptly after
receiving the aforesaid notice from such indemnified party, to assume the
defense thereof with counsel reasonably satisfactory to such indemnified party
(who shall not, except with the consent of the indemnified party, be counsel to
the indemnifying party). Notwithstanding the foregoing, the indemnified party or
parties shall have the right to employ its or their own counsel in any such
case, but the fees and expenses of such counsel shall be at the expense of such
indemnified party or parties unless (i) the employment of such counsel shall
have been authorized in writing by the indemnifying parties in connection with
the defense of such action, (ii) the indemnifying parties shall not have
employed counsel to have charge of the defense of such action within a
reasonable time after notice of commencement of the action, or (iii) such
indemnified party or parties shall have reasonably concluded that there may be
defenses available to it or them which are different from or additional to those
available to one or all of the indemnifying parties (in which case the
indemnifying parties shall not have the right to direct the defense of such
action on behalf of the indemnified party or parties), in any of which events
such fees and expenses shall be borne by the indemnifying parties. In no event
shall the indemnifying parties be liable for fees and expenses of more than one
counsel (in addition to any local counsel) separate from their own counsel for
all indemnified parties in connection with any one action or separate but
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances, which counsel, in the event of indemnified
parties under Section 10(a) or 10(b), shall be selected by the Representative.
No indemnifying party shall, without the written consent of the indemnified
party, effect the settlement or compromise of, or consent to the entry of any
judgment with respect to, any pending or threatened action or claim in respect
of which indemnification or contribution may be sought hereunder (whether or not
the indemnified party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (i) includes an unconditional
release of the indemnified party from all liability arising out of such action
or claim and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any indemnified party.

 

25



--------------------------------------------------------------------------------

(e) If the indemnification provided for in this Section 10 is unavailable to or
insufficient to hold harmless an indemnified party under Section 10(a),10(b), or
10(c) in respect of any losses, liabilities, claims, damages or expenses (or
actions in respect thereof) referred to therein, then each indemnifying party
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, liabilities, claims, damages or expenses (or actions in
respect thereof) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Selling Shareholders on the one hand
and the Underwriters on the other from the offering of the Shares. If, however,
the allocation provided by the immediately preceding sentence is not permitted
by applicable law, then each indemnifying party shall contribute to such amount
paid or payable by such indemnified party in such proportion as is appropriate
to reflect not only such relative benefits but also the relative fault of the
Company and the Selling Shareholders on the one hand and the Underwriters on the
other in connection with the statements or omissions which resulted in such
losses, liabilities, claims, damages or expenses (or actions in respect
thereof), as well as any other relevant equitable considerations. The relative
benefits received by the Company and the Selling Shareholders on the one hand
and the Underwriters on the other from the offering of the Shares shall be
deemed to be in the same proportion as the total net proceeds from the offering
(before deducting expenses) received by the Company and the Selling Shareholders
bear to the total underwriting discounts and commissions received by the
Underwriters, in each case as set forth in the table on the cover page of the
Prospectus. The relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or the Selling Shareholders on the one hand or the
Underwriters on the other and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

The Company, the Selling Shareholders and the Underwriters agree that it would
not be just and equitable if contributions pursuant to this Section 10(e) were
determined by pro rata allocation (even if the Underwriters were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to above in this
Section 10(e). The amount paid or payable by an indemnified party as a result of
the losses, liabilities, claims, damages or expenses (or actions in respect
thereof) referred to above in this Section 10(e) shall be deemed to include any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 10(e), no Underwriter shall be
required to contribute any amount in excess of the amount by which the total
price at which the Shares underwritten by it and distributed to the public were
offered to the public exceeds the amount of any damages which such Underwriter
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.

No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The
Underwriters’ obligations in this Section 10(e) to contribute are several in
proportion to their respective underwriting obligations and not joint.

 

26



--------------------------------------------------------------------------------

(f) The obligations of the parties to this Agreements contained in this
Section 10 are not exclusive and shall not limit any rights or remedies which
may otherwise be available to any indemnified party at law or in equity.

(h) The liability of each Selling Stockholder under the indemnity and
contribution provisions of this Section 10 shall be limited to an amount equal
to the public offering price of the Shares sold by such Selling Shareholder,
less the underwriting discount, as set forth on the front cover page of the
Prospectus.

11. If any Underwriter or Underwriters default in its or their obligations to
purchase Shares hereunder on the Closing Date or any Option Closing Date and the
aggregate number of Shares that such defaulting Underwriter or Underwriters
agreed but failed to purchase does not exceed 10% of the total number of Shares
that the Underwriters are obligated to purchase on such Closing Date or Option
Closing Date, as the case may be, the Representative may make arrangements
satisfactory to the Company and the Selling Shareholders for the purchase of
such Shares by other persons, including any of the Underwriters, but if no such
arrangements are made by such Closing Date or Option Closing Date, as the case
may be, the non-defaulting Underwriters shall be obligated severally, in
proportion to their respective commitments hereunder, to purchase the Shares
that such defaulting Underwriters agreed but failed to purchase on such Closing
Date or Option Closing Date, as the case may be. If any Underwriter or
Underwriters so default and the aggregate number of Shares with respect to which
such default or defaults occur exceeds 10% of the total number of Shares that
the Underwriters are obligated to purchase on such Closing Date or Option
Closing Date, as the case may be, and arrangements satisfactory to the
Representative, the Company and the Selling Shareholders for the purchase of
such Shares by other persons are not made within 36 hours after such default,
this Agreement will terminate, subject to the provisions of Section 13, without
liability on the part of any non-defaulting Underwriter, the Company or the
Selling Shareholders, except as provided in Section 13. Nothing herein will
relieve a defaulting Underwriter from liability for its default.

In the event of any such default which does not result in a termination of this
Agreement, either the Representative or the Company shall have the right to
postpone the Closing Date or the relevant Option Closing Date, as the case may
be, for a period not exceeding seven days in order to effect any required
changes in the Registration Statement or Prospectus or in any other documents or
arrangements. As used in this Agreement, the term “Underwriter” includes any
person substituted for an Underwriter under this Section 11.

12. Notwithstanding anything herein contained, this Agreement (or the
obligations of the several Underwriters with respect to any Option Shares which
have yet to be purchased) may be terminated, subject to the provisions of
Section 13, in the absolute discretion of the Representative, by notice given to
the Company, if after the execution and delivery of this Agreement and prior to
the Closing Date or the Option Closing Date, as the case may be, (a) trading
generally on the New York Stock Exchange or on the NASDAQ Global Select Market
or the NASDAQ Global Market shall have been suspended or materially limited, or
minimum or

 

27



--------------------------------------------------------------------------------

maximum prices for trading have been fixed, or maximum ranges for prices have
been required, by any of said exchanges or by such system or by order of the
Commission, FINRA or any other governmental or regulatory authority, (b) trading
of any securities of or guaranteed by the Company or any Subsidiary shall have
been suspended on any exchange or in any over-the-counter market, (c) a general
moratorium on commercial banking activities in New York shall have been declared
by Federal or New York State authorities or a new restriction materially
adversely affecting the distribution of the Firm Shares or the Option Shares, as
the case may be, shall have become effective, or (d) there has occurred any
material adverse change in the financial markets in the United States or the
international financial markets, any outbreak of hostilities or escalation
thereof or other calamity or crisis or any change or development involving a
prospective change in national or international political, financial or economic
conditions, in each case the effect of which is such as to make it, in the
judgment of the Representative, impracticable to market the Shares to be
delivered on the Closing Date or Option Closing Date, as the case may be, or to
enforce contracts for the sale of the Shares.

If this Agreement is terminated pursuant to this Section 12, such termination
will be without liability of any party to any other party except as provided in
Section 13 hereof.

13. The respective indemnities, agreements, representations, warranties and
other statements of the Company or its officers, of the Selling Shareholders and
of the several Underwriters set forth in or made pursuant to this Agreement will
remain in full force and effect, regardless of any investigation, or statement
as to the results thereof, made by or on behalf of any Underwriter, the Company,
any Selling Shareholder, or any of their respective representative, officers or
directors or any controlling person, and will survive delivery of and payment
for the Shares. If this Agreement is terminated pursuant to Section 9, 11 or 12
or if for any reason the purchase of any of the Shares by the Underwriters is
not consummated, the Company and the Selling Shareholders shall remain
responsible for the expenses to be paid or reimbursed by them pursuant to
Section 8, the respective obligations of the Company, the Selling Shareholders
and the Underwriters pursuant to Section 10 and the provisions of Sections 13,
14 and 17 shall remain in effect and, if any Shares have been purchased
hereunder the representations and warranties in Section 1 and all obligations
under Section 5, Section 6 and Section 7 shall also remain in effect. If this
Agreement shall be terminated by the Underwriters, or any of them, under
Section 9 or otherwise because of any failure or refusal on the part of the
Company or the Selling Shareholders to comply with the terms or to fulfill any
of the conditions of this Agreement, or if for any reason any of the Company or
the Selling Shareholders shall be unable to perform its obligations under this
Agreement or any condition of the Underwriters’ obligations cannot be fulfilled,
the Company agrees to reimburse the Underwriters or such Underwriters as have so
terminated this Agreement with respect to themselves, severally, for all
out-of-pocket expenses (including the fees and expenses of its counsel)
reasonably incurred by the Underwriter in connection with this Agreement or the
offering contemplated hereunder.

14. This Agreement shall inure to the benefit of and be binding upon the
Company, the Selling Shareholders and the Underwriters, the officers and
directors of the Company referred to herein, any controlling persons referred to
herein and their respective successors and assigns. Nothing expressed or
mentioned in this Agreement is intended or shall be construed to give any other
person, firm or corporation any legal or equitable right, remedy or claim under
or in respect of this Agreement or any provision herein contained. No purchaser
of Shares from any Underwriter shall be deemed to be a successor or assign by
reason merely of such purchase.

 

28



--------------------------------------------------------------------------------

15. All notices and other communications hereunder shall be in writing and shall
be deemed to have been duly given upon receipt thereof by the recipient if
mailed or transmitted by any standard form of telecommunication. Notices to the
Underwriters shall be given to the Representative, c/o Stifel, Nicolaus &
Company, Incorporated, 390 Park Avenue, 14th Floor, New York, New York 10022
(fax no.: 212.271.3747); Attention: Brad Raymond. Notices to the Company shall
be given to it at Exa Corporation, 55 Network Drive, Burlington, MA 01803 (fax
no.: 781-564-0299); Attention: Edmond Furlong. Notices to the Selling
Shareholders shall be given to the Custodian at Exa Corporation, 55 Network
Drive, Burlington, MA 01803, (fax no.: 781-564-0299); Attention: Edmond Furlong.

16. This Agreement may be signed in counterparts, each of which shall be an
original and all of which together shall constitute one and the same instrument.

17. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO SUCH STATE’S PRINCIPLES OF
CONFLICTS OF LAWS.

18. The parties hereby submit to the jurisdiction of and venue in the federal
courts located in the City of New York, New York in connection with any dispute
related to this Agreement, any transaction contemplated hereby, or any other
matter contemplated hereby.

19. The Company and each of the Selling Shareholders acknowledges and agrees
that (i) the purchase and sale of the Shares pursuant to this Agreement,
including the determination of the public offering price of the Shares and any
related discounts and commissions, is an arm’s-length commercial transaction
between the Company and the Selling Shareholders on the one hand, and the
several Underwriters, on the other, (ii) in connection therewith and with the
process leading to such transaction each Underwriter is acting solely as a
principal and not the agent or fiduciary of the Company, the Selling
Shareholders or their respective shareholders, creditors, employees or any other
party, (iii) no Underwriter has assumed an advisory or fiduciary responsibility
in favor of the Company or any Selling Shareholders with respect to the offering
contemplated hereby or the process leading thereto (irrespective of whether such
Underwriter has advised or is currently advising the Company or any Selling
Shareholder on other matters) or any other obligation to the Company or any
Selling Shareholder except the obligations expressly set forth in this
Agreement, and (iv) the Company and each of the Selling Shareholders has
consulted its own legal and financial advisors to the extent it deemed
appropriate. The Company and each of the Selling Shareholders severally agrees
that each will not claim that the Underwriters, or any of them, has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to the Company or such Selling Shareholder, in connection with such transaction
or the process leading thereto. Each of the several Underwriters, the Company
and each of the Selling Shareholders acknowledges and agrees that all
representations, warranties, covenants, agreements or other obligations of the
Selling Shareholders in this Agreement are several, and not joint, and no
Selling Shareholder shall be responsible for any representations, warranties,
covenants, agreements or other obligations of the Company or any other Selling
Shareholder.

 

29



--------------------------------------------------------------------------------

20. Notwithstanding anything herein to the contrary, the Company and the Selling
Shareholders are authorized to disclose to any persons the U.S. federal and
state income tax treatment and tax structure of the potential transaction and
all materials of any kind (including tax opinions and other tax analyses)
provided to the Company and the Selling Shareholders relating to that treatment
and structure, without the Underwriters imposing any limitation of any kind.
However, any information relating to the tax treatment and tax structure shall
remain confidential ( and the foregoing sentence shall not apply) to the extent
necessary to enable any person to comply with securities laws. For this purpose,
“tax structure” is limited to any facts that may be relevant to that treatment.

21. This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company , the Selling Shareholders and the
Underwriters, or any of them, with respect to the subject matter hereof.

22. The Company, the Selling Shareholders and each of the Underwriters hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.

 

30



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument will become a binding agreement among the Company, the Selling
Shareholders and the Underwriters.

 

Very truly yours,

 

EXA CORPORATION

By:   /s/ Stephen A. Remondi  

Name: Stephen A. Remondi

Title: President and Chief Executive Officer

SELLING SHAREHOLDERS

By:   /s/ Edmond L. Furlong  

Name: Edmond L. Furlong

Title: Attorney-in-Fact

Accepted as of the date hereof:

STIFEL, NICOLAUS & COMPANY, INCORPORATED

 

By:   /s/ Mark G. Baillie   Title: Managing Director

For itself and as Representative of the

other Underwriters named in Schedule I hereto

 

31



--------------------------------------------------------------------------------

SCHEDULE I

 

Underwriter

   Number of Firm Shares
to be Purchased  

Stifel, Nicolaus & Company, Incorporated

     3,437,500   

Robert W. Baird & Co. Incorporated

     1,000,000   

Canaccord Genuity Inc

     1,000,000   

Needham & Company, LLC

     812,500   

Total:

     6,250,000      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE II

 

Selling Shareholder

   Number of Firm Shares
to be Sold      Number of Option
Shares to be Sold  

FMR LLC

     160,086         0   

Fidelity Ventures Limited

     1,514,607         269,095   

Infotech Fund I LLC

     408,640         0   

Boston Capital Ventures III,

     

Limited Partnership

     0         599,174   

Boston Capital Ventures IV,

     

Limited Partnership

     0         19,231   

Stephen A. Remondi

     0         50,000   

Total:

     2,083,333         937,500      

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE III

Issuer Free Writing Prospectuses

None.